EXHIBIT 10.1

STOCK COMPENSATION PLAN AGREEMENT

This Stock Compensation Plan Agreement (the “Agreement”) dated as of October 6,
2006 by and between North American Technologies Group, Inc., a Delaware
corporation (the “Company”) and Neal Kaufman, its chief executive officer
(“Executive”), each of whom is separately referred to as a “Party” and together
as the “Parties”

WITNESSETH

WHEREAS, effective as of January 1, 2006, the Parties entered into an Employment
Agreement (the “Employment Agreement”) whereby the Company agreed to employ
Executive, and Executive agreed to serve, as chief executive officer of the
Company, on the terms and subject to the conditions set forth therein;

WHEREAS, pursuant to Section 5(b) of the Employment Agreement, Executive was
granted options under the Company’s 2005 Stock Option Plan (the “Plan”) to
purchase an aggregate of 4.8 million shares of the Company’s common stock (the
“January Options”), 2.4 million shares of which had an exercise price of $0.18
per share and 2.4 million shares of which had an exercise price of $0.30 per
share (the “January Exercise Prices”), which January Options are subject to the
vesting schedule and other terms and conditions set forth in the Employment
Agreement;

WHEREAS, it was the agreement and intent of the Parties that Executive receive
options to purchase a number of shares equal to four percent of the outstanding
shares of common stock of the Company on a fully diluted basis as of the
effective date of the Employment Agreement, which should have resulted in the
grant to Executive of options to purchase an aggregate of 9 million shares of
the Company’s common stock on the basis of the approximately 225 million shares
of common stock outstanding on a fully diluted basis at that time;

WHEREAS, the Company has corrected this error in calculation in part by granting
to Executive options to purchase an additional 4.2 million shares of the
Company’s common stock (the “October Options”) on October 6, 2006 (the “October
Options Grant Date”), which October Options have been granted under the Plan and
have the same terms and provisions and are subject to the same vesting schedule
as the January Options, but which have an exercise price equal to 100% of the
fair market value of the Company’s common stock on the October Options Grant
Date (the “October Exercise Price”);

WHEREAS, the October Exercise Price is greater than the January Exercise Prices,
and thus in order for Executive to exercise options to purchase an aggregate of
9 million shares of the Company’s common stock, Executive will need to pay an
additional amount above that which was originally contemplated by the Parties,
which additional amount is equal to the difference between the October Exercise
Price and the January Exercise Prices multiplied by the number of October
Options (the “Delta”), as calculated in Section 1 below;

WHEREAS, the Company has agreed to reimburse Executive for the extra costs
associated with the Delta on prescribed dates set forth in Section 3 hereof by
issuing the number of shares of Company common stock equal in value to that
portion of the Delta which is payable on such dates (the “Restricted Shares”)
divided by the closing price per share of the Company’s common stock as quoted
on the securities trading market on which the Company’s common stock is then
publicly traded which has the greatest average daily trading volume (the “Share
Price”) on such respective dates or, if no Share Price is quoted for such date,
then on the next day upon which a Share Price is so quoted; and

WHEREAS, Executive has agreed to accept the October Options and the Restricted
Shares on the terms and subject to the conditions set forth herein and in the
Plan and related Stock Option Agreement, and to release the Company from any
further claim related to the failure by the Company to issue options in January
2006 sufficient to allow Executive to purchase an aggregate of 9 million shares
of the Company’s common stock;

NOW THEREFORE, in consideration of the mutual promises and consideration herein
expressed, and agreeing to be lawfully bound hereby, the Parties do hereby agree
as follows:

1. Calculation of Delta. The amount of the Delta is $420,000, calculated as set
forth below:

 

Vesting
Date   No. of Option
Shares   January Exercise
Price   October Exercise
Price   Difference Per
Share   Amount of
Delta 10/06/06   2,100,000   $ 0.18   $ 0.34   $ 0.16   $ 336,000 12/31/07  
1,050,000   $ 0.30   $ 0.34   $ 0.04     42,000 12/31/08   1,050,000   $ 0.30  
$ 0.34   $ 0.04     42,000 TOTAL   4,200,000         $ 420,000



--------------------------------------------------------------------------------

The Company hereby grants, issues and awards to Executive, at no cost to
Executive, and Executive hereby accepts, the amount of the Delta payable in
Restricted Shares at the Share Price on the Payment Dates as set forth below.

2. Vesting of Restricted Shares. Subject to Section 4 hereof, Executive shall be
entitled to receive Restricted Shares representing that portion of the Delta
becoming vested pursuant to the vesting schedule set forth below but payable on
the Payment Date. Vesting of the right to receive the Delta shall be contingent
upon the vesting of the right to receive an equal percentage of the October
Options. Unless provided otherwise in this Agreement, upon Executive’s
termination of employment with the Company for any reason, including without
limitation, death, disability, retirement, termination by the Company with or
without cause, or voluntary resignation by Executive for any reason or no
reason, the right to receive payment of the outstanding Delta in any form,
including Restricted Shares, shall immediately terminate as to any portion which
has not vested.

 

Vesting Date

   % of Delta Vested  

October Options Grant Date

   80 %

December 31, 2007

December 31, 2008

   10
10 %
%

3. Payment of Restricted Shares. The Company shall issue the Restricted Shares
to Executive on the earlier to occur of: (1) the predetermined scheduled dates
set forth in Section 3(i) below (each a “Scheduled Payment Date”) or (2) any of
the events listed in Section 3(ii) below (each an “Early Payment Date,” and
together with the Scheduled Payment Dates, the “Payment Dates”).

(i) If no Early Payment Date has occurred, the Restricted Shares shall be issued
on each Scheduled Payment Date in the amounts calculated as set forth below:

(A) on the first trading day of each calendar quarter beginning with January 1,
2008 and ending with October 1, 2008, the Company shall issue a number of
Restricted Shares equal to (x) the greater of 6.25% of the Delta or $25,000,
(y) divided by the Share Price on each such Scheduled Payment Date, rounded to
the nearest whole Restricted Share;

(B) on the first trading day of each of the first three calendar quarters
beginning with January 1, 2009 and ending with July 1, 2009, the Company shall
issue a number of Restricted Shares equal to (x) the greater of $25,000 or 25%
of the remaining balance of the Delta as of January 1, 2009, divided by (y) the
Share Price on each such Scheduled Payment Date, rounded to the nearest whole
Restricted Share; and

(C) on October 1, 2009, the Company shall issue a number of Restricted Shares
equal to the remaining balance of the Delta divided by the Share Price on that
Payment Date, rounded to the nearest whole Restricted Share.

(ii) Upon an Early Payment Date, Executive, Executive’s estate or any person who
acquires the right to receive the Restricted Shares as a conservator or guardian
or otherwise, will be entitled to receive Restricted Shares equal to (x) the
full amount of the Delta that has vested pursuant to Section 2 less any amounts
that have already been distributed pursuant to Section 3(i), divided by (y) the
Share Price on such Early Payment Date, rounded to the nearest whole Restricted
Share. An Early Payment Date shall be any of the following:



--------------------------------------------------------------------------------

(A) the date upon which a “change in the ownership or effective control of the
Company or a change in the ownership of a substantial portion of the assets of
the Company” occurs (as defined in Section 1.409A-3(g)(5) of the Code of Federal
Regulations);

(B) the date which is six months following the Executive’s “Separation From
Service” (as defined in Section 1.409A-1(h)(1) of the Code of Federal
Regulations);

(C) the date of Executive’s death;

(D) the date upon which Executive becomes “Disabled” (as defined in
Section 409A(a)(2)(C) of the Code); or

(E) an “Unforeseeable Emergency” (as defined in Section 409A(a)(2)(B)(ii) of the
Code); provided, however, that the value of the amount of Restricted Shares that
may be issued may not exceed the amount allowed under
Section 409A(a)(2)(B)(ii)(II) of the Code and the regulations issued thereunder
relating to limitation on the amount of distributions in the case of an
Unforeseeable Emergency.

(iii) If an Early Payment Date occurs prior to the Delta becoming fully vested
such that the Delta cannot be fully distributed to Executive on such Early
Payment Date, then Executive shall be entitled to receive, on the first Payment
Date following the vesting of any portion of the Delta (the “Closest Payment
Date”), Restricted Shares equal to (x) the amount of the Delta that has become
vested since the Early Payment Date, divided by (y) the Share Price on such
Closest Payment Date, rounded to the nearest whole Restricted Share. Any portion
of the Delta that still remains unvested and thus undistributed on the Closest
Payment Date shall continue to be distributed in accordance with this
Section 3(iii).

Except for the convention of rounding to the nearest whole Restricted Share
described in this Section 3, in no event shall the Company issue Restricted
Shares having a value in excess of the amount of the Delta which is vested as of
the applicable Payment Date. The Restricted Shares, when so issued, shall be the
duly authorized, validly issued, fully paid and nonassessable shares of the
Company’s common stock outstanding, with no further restrictions on transfer
placed on them by the Company, but subject to those restrictions imposed by
federal and state securities laws.

4. Termination of Employment by Vesting Date. In the event Executive is not the
President and Chief Executive Officer of the Company for any reason on a vesting
date set forth in Section 2, the portion of the Delta to be vested on that
vesting date shall not vest and shall lapse. Notwithstanding the foregoing,
nothing in this Section or in this Agreement shall be interpreted as relieving
the Company of its obligation to pay any portion of the Delta that has vested
pursuant to Section 2 but which remains unpaid for any reason.

5. Registration of Restricted Shares. The Restricted Shares may be issued only
if they are duly registered under the Securities Act of 1933 and applicable
state securities laws, or unless their issuance is exempt from such
registrations. The Company will register the sale of the Restricted Shares on a
registration statement on Form S-8 filed by it with the Securities and Exchange
Commission, which registration statement shall cover both the Restricted Shares
and all of the shares issuable under the Plan, and will use its best efforts to
maintain that registration statement effective for so long as Executive holds
the Restricted Shares or unexercised options (including but not limited to the
January Options and the October Options).

6. No Employment Commitment. Executive acknowledges that neither the grant of
the Restricted Shares nor the execution of this Agreement by the Company shall
be interpreted or construed as imposing upon the Company an obligation to retain
his services for any stated period of time, which employment shall continue to
be governed by the terms of Executive’s Employment Agreement.

7. Employment Tax. The Company shall reimburse to Executive in cash (i) the
amount of employment taxes due and payable by him on that portion of the Delta
which vests on each vesting date as set forth in Section 2 hereof, and (ii) the
amount of taxes payable by Executive on such reimbursed amount (including,
without limitation, any income tax, employment tax or excise tax), assuming that
Executive is liable to pay such applicable taxes based on the highest marginal
rate for each such tax, up to a maximum of $15,000 in the aggregate. The parties
intend as a



--------------------------------------------------------------------------------

result of the application of this Section 7, that Executive shall not be
responsible for bearing up to $15,000 of the costs in employment taxes on the
value of the Delta which he is entitled to receive. The amount of reimbursement
due Executive hereunder shall be remitted by the Company to the relevant tax
authorities for the benefit of Executive at such times required by applicable
law governing the Company’s withholding obligations, and any remaining amount
shall be paid to Executive no later than ten business days thereafter.

8. 10b5-1 Plan. The Company shall cooperate in the establishment by Executive of
a plan for the sale by Executive of the Restricted Shares, and any other shares
desired to be disposed of by Executive, in an orderly manner and at
predetermined dates and amounts under the provisions of Rule 10b5-1 of the
Securities Exchange Act of 1934. Executive acknowledges and agrees that the
establishment of such a plan, and any amendment or termination thereof, must be
made while he is not in possession of material, inside information regarding the
Company.

9. Release. Executive, on behalf of himself and his heirs, successors and
assigns, does hereby forever release, discharge and acquit the Company, and each
of its affiliates, officers, directors, attorneys, agents and employees and
their respective successors, heirs, and assigns, of and from any and all claims,
demands, obligations, liabilities, breaches of contract and breaches of duty of
every type or character which in any way arise out of, are connected with or
related to the failure by the Company to issue options in January 2006
sufficient to allow Executive to purchase an aggregate of 9 million shares of
the Company’s common stock. The foregoing release shall not apply to breaches of
any covenants made by the Parties in this Agreement, the Employment Agreement,
any Stock Option Award Agreement documenting the grant of the January Options,
the October Options or otherwise, or any other document delivered in connection
with any of the foregoing.

10. Non-Transferability. The rights granted to Executive hereunder are
transferable and assignable by Executive only to the extent Executive’s rights
under Executive’s Stock Option Award Agreement for the January Options or
October Options are transferable or assignable.

IN WITNESS WHEREOF, this Agreement is executed and entered into effective on the
day and year first above expressed.

 

NORTH AMERICAN TECHNOLOGIES GROUP, INC. By:  

/s/ John T. Corcia

 

John T. Corcia,

Chairman of the Compensation Committee

EXECUTIVE  

/s/ Neal P. Kaufman

  Neal P. Kaufman